Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 10, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162278(70)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  SAMER BAHNAM,                                                                                         Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                        Justices
  and
  AMERICAN ANESTHESIA ASSOCIATES,
  LLC, SPINE SPECIALISTS OF MICHIGAN,
  PC, and ADVANCED SURGERY CENTER,
  LLC,
             Intervening Plaintiffs,
                                                                    SC: 162278
  v                                                                 COA: 347638
                                                                    Macomb CC: 2017-003983-NI
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant,
  and
  LISA LYNN GROSS,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on March 8, 2021, is accepted as
  timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 10, 2021

                                                                               Clerk